                        Case 2:17-cv-02103-JCM-CWH Document 49 Filed 10/10/18 Page 1 of 3




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        MARC S. CWIK, SB# 006946
                    2   E-Mail: Marc.Cwik@lewisbrisbois,com
                        6385 S. Rainbow Boulevard, Suite 600
                    3   Las Vegas, Nevada 89118
                        Telephone: 702.893.3383
                    4   Facsimile: 702.893.3789
                        Attorneys for Defendant
                    5   GREYHOUND LINES, INC.

                    6
                    7
                    8                                   UNITED STATES DISTRICT COURT

                    9                                       DISTRICT OF NEVADA

                   10
                   11 MELVA N. MILLER, an individual,                      CASE NO. 2:17-CV-02103-JCM-CWH

                   12                      Plaintiff,                      REQUEST FOR LEAVE TO WITHDRAW
                                                                           ATTORNEY NAUSHEEN K. PETERS
                   13             vs.

                   14 GREYHOUND LINES, INC., a Delaware                    Trial Date:     None Set
                      Corporation; MOTOR COACH
                   15 INDUSTRIES, INC., a Delaware Corporation;
                      BRANDON WILLIAMS; DOES I-X; and
                   16 ROE CORPORATIONS I-X, inclusive,
                   17                      Defendant.

                   18
                                 Defendant, GREYHOUND LINES, INC by and through its counsel of record, hereby
                   19
                        requests leave of the Court to remove Nausheen K. Peters, Esq. of the law firm of Lewis Brisbois
                   20
                        Bisgaard & Smith LLP as counsel of record from the above captioned case, the Court’s docket,
                   21
                        and all electronic service lists. Nausheen K. Peters, Esq. is no longer working on this case, and
                   22
                        her withdrawal will not cause any delay in the action.
                   23
                        ///
                   24
                        ///
                   25
                        ///
                   26
                        ///
                   27
                        ///
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP             4852-8839-9992.1
ATTORNEYS AT LAW
                        Case 2:17-cv-02103-JCM-CWH Document 49 Filed 10/10/18 Page 2 of 3




                    1            Marc S. Cwik of the law firm of Lewis Brisbois Bisgaard & Smith LLP will become lead

                    2 counsel of record for Defendant GREYHOUND LINES, INC.
                    3             DATED this 10th day of October, 2018.

                    4                                             LEWIS BRISBOIS BISGAARD & SMITH                LLP

                    5
                                                                  By      /s/ Marc S. Cwik
                    6
                                                                          MARC S. CWIK
                    7                                                     Nevada Bar No. 006946
                                                                          6385 S. Rainbow Boulevard, Suite 600
                    8                                                     Las Vegas, Nevada 89118
                                                                          Tel. 702.893.3383
                    9                                                     Attorneys for Defendant
                                                                          GREYHOUND LINES, INC.
                   10
                   11
                   12
                   13
                                              Oct 11, 2018
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4852-8839-9992.1                                  2
                        Case 2:17-cv-02103-JCM-CWH Document 49 Filed 10/10/18 Page 3 of 3




                    1                                    CERTIFICATE OF SERVICE

                    2            Pursuant to FRCP 5(b), I certify that I am an employee of Lewis Brisbois Bisgaard &

                    3 Smith, and that on this 10th day of October, 2018, I did cause a true copy of REQUEST FOR
                    4 LEAVE TO WITHDRAW ATTORNEY NAUSHEEN K. PETERS to be served via electronic
                    5 service by the U.S. District Court CM/ECF system to the parties on the Electronic Filing System.
                    6 ROBERT W. COTTLE, ESQ.                                    D. LEE ROBERTS, JR., ESQ.
                        MATTHEW G. HOLLAND, ESQ.                                MARISA RODRIGUEZ, ESQ.
                    7   THE COTTLE FIRM                                         WEINBERG, WHEELER, HUDGINS,
                        8635 South Eastern Avenue                               GUNN & DAIL, LLC
                    8   Las Vegas, Nevada 89123                                 6385 S. Rainbow Blvd., #400
                        rcottle@cottlefirm.com                                  Las Vegas, Nevada 89118
                    9   mholland@cottlefirm.com
                        Telephone: (702)722-6111                                lroberts@wwhgd.com
                   10   Facsimile: (702) 834-8555                               mrodriguez@wwhdg.com
                        Attorneys for Plaintiff                                 Telephone: (702) 938-3838
                   11                                                           Facsimile: (702) 938-3864
                                                                                Attorneys for Defendant
                   12                                                           MOTOR COACH INDUSTRIES, INC.
                   13 DARRELL BARGER, ESQ.
                        MICHAEL G. TERRY, ESQ.
                   14   JOHN C. DACUS, ESQ.
                        HARTLINE DACUS BARGE
                   15   DREYER LLP
                        8750 N. Central Expressway, Suite 1600
                   16   Dallas, TX 75231
                        jdacus@hdbdlaw.com
                   17   mterry@hdbdlaw.com
                        dbarger@hddblaw.com
                   18   Telephone: (214) 369-2100
                        Facsimile: (214) 369-2118
                   19   Attorneys for Defendant
                        MOTOR COACH INDUSTRIES, INC.
                   20
                   21                                            By /s/ Sue Awe
                   22                                               Sue Awe, an Employee of
                                                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4852-8839-9992.1                                 3
